Citation Nr: 0916045	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  07-29 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
Veteran for purposes of Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1965 to December 
1969.  He died in June 2005.  The status of the appellant's 
marital relationship with the Veteran is the subject of the 
current appeal. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 administrative 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which denied entitlement to 
the benefit currently sought on appeal.


FINDINGS OF FACT

1.  The appellant and the Veteran married in July 1982.  

2.  The appellant and the Veteran separated due to misconduct 
of the Veteran in or around July 1985.  

3.  Although the Veteran subsequently married another woman 
in July 1986, there is no evidence of a legal dissolution of 
the appellant's marriage to the Veteran. 

4.  Since her separation from the Veteran, the appellant has 
not remarried or lived with another man, holding herself out 
openly to the public to be the spouse of such other person.  




CONCLUSION OF LAW

The requirements for recognition as the Veteran's surviving 
spouse for the purpose of establishing eligibility for VA 
benefits have been met.  38 U.S.C.A. §§ 101, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.50 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
an appellant under 38 U.S.C.A. § 5103 (West 2002 & Supp. 
2008) and 38 C.F.R. § 3.159 (2008).  As will be discussed 
below, the Board finds that recognition as the surviving 
spouse of the Veteran is warranted which confers a full grant 
of the benefit sought.  Therefore, a full discussion of 
whether VA met these duties is not needed as no prejudice can 
flow to the appellant from any notice or assistance error.

Recognition as a Surviving Spouse for Purposes of VA Benefits

VA death benefits, including death pension, death 
compensation and Dependency and Indemnity Compensation (DIC), 
are payable to a Veteran's surviving spouse under certain 
circumstances.  38 U.S.C.A. §§ 1310, 1541(a) (West 2002 & 
Supp. 2008).

A "surviving spouse" is a person of the opposite sex whose 
marriage to a veteran is valid under the law of the place 
where the parties resided at the time of the marriage, or the 
law of the place where the parties resided when the right to 
benefits accrued, and who was the spouse of the veteran at 
the time of the veteran's death.  38 C.F.R. § 3.50(b) (2008); 
see also 38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. 
§ 3.1(j) (2008) (defining marriage).  

A surviving spouse must also have lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse.  38 C.F.R. § 3.50 (b)(1) (2008).  
Additionally, the claimant must not have remarried or, with 
some exceptions, must not have lived with another person of 
the opposite sex and held himself or herself out openly to 
the public to be the spouse of such other person.  38 C.F.R. 
§ 3.50(b)(2) (2008).  

In the present case, the marriage contract of record shows 
that the appellant and the Veteran were married by a 
magistrate authorized to conduct such ceremonies in July 
1982.  The couple separated in or around July 1985 for 
reasons to be discussed later.  The Veteran then married 
another woman in July 1986.  However, there is no evidence of 
record that the marriage between the appellant and the 
Veteran was ever annulled or subject to a divorce decree.  

In fact, when the appellant sought an apportionment of the 
Veteran's VA benefits prior to his death, the Veteran 
responded that he knew he would never see the appellant after 
they separated, and he had assumed that she would obtain a 
divorce.  He stated that at the time, "my head was so bad I 
couldn't think straight."  Veteran's statement, February 
2001.  He agreed to the apportionment of his benefits if the 
appellant had not obtained a divorce.  Id.  The appellant was 
then provided with a portion of the Veteran's VA benefits 
from December 2000 to the time of his death in June 2005.  
See, e.g., VA letters to Veteran, June 2001 (showing grant of 
apportionment) & April 2001 (showing that benefits for third 
spouse were removed because Veteran never divorced the 
appellant).  This supports the appellant's arguments that a 
divorce was not obtained by the Veteran, notwithstanding his 
later marriage to another woman.  Therefore, it appears that 
the appellant remained the Veteran's legal spouse at the time 
of his death, and the Board now turns to a discussion of the 
remaining elements of 38 C.F.R. § 3.50(b).  

It is uncontested that in or around July 1985, the appellant 
and the Veteran terminated cohabitation, that is they no 
longer lived together after that time.  The pertinent 
regulations make clear that there is an exception to the rule 
requiring continuous cohabitation when a separation is due to 
the misconduct of, or procured by, the Veteran as opposed to 
the claimant.  In this case, the appellant asserts that the 
Veteran was physically aggressive, but that his alcohol abuse 
was the primary reason for their separation.  See Appellant's 
statement, July 2006; see also Claim for apportionment, 
August 2000.  Upon leaving the marital home, she states that 
she moved into a shelter for battered women where she was 
allowed to live for a time.  Id.  

In VA clinical records that predate any of the appellant's 
claims, the Veteran stated that "for years he has just taken 
off and run away from his wives; something hits him and he 
doesn't know why he does it."  VA hospital summary, June 
1995.  It is also notable that prior to the Veteran's death, 
service connection was in effect for posttraumatic stress 
disorder rated as 100 percent disabling.  See, e.g., Rating 
code sheet, May 2001.  Diagnoses of alcohol dependence, 
cannabis abuse, and bipolar disorder were also of record.  VA 
discharge summary, January 2001.  Therefore, the Board 
determines that the Veteran's own statements and confirmed 
medical history lend support to the appellant's contentions 
regarding the reason for their separation.  The Board finds 
it as likely as not that the separation of the parties was 
due to the misconduct of, or procured by, the Veteran.  

The remaining question is whether the appellant remarried or 
lived with another man, holding herself out openly to the 
public to be the spouse of the other man.  The Board finds 
that she did not.  In her August 2000 request for an 
apportionment, the appellant states that she had lived alone 
for 15 years since separating from the Veteran.  She retained 
the Veteran's surname, and there is no evidence that she 
remarried or held herself out as the spouse of any other man.  
As such, all of the required elements of 38 C.F.R. § 3.50 are 
met and the appellant is found to be entitled to recognition 
as the Veteran's surviving spouse.  

As an aside, the evidence is somewhat ambiguous as to whether 
the Veteran obtained a valid divorce from his first wife 
prior to his marriage to the appellant.  However, even if the 
Veteran's attempted marriage to the appellant may have been 
invalid by reason of such a legal impediment, the Board finds 
that the appellant's marriage to the Veteran may be deemed 
valid pursuant to 38 C.F.R. § 3.52 (2008).  This regulation 
essentially states that a marriage will be "deemed valid" if: 
(a) the attempted marriage occurred one year or more before 
the Veteran's death; (b) the claimant entered into the 
marriage without knowledge of the impediment; (c) the 
claimant cohabited with the Veteran in compliance with 
38 C.F.R. § 3.53; and (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits.  38 U.S.C.A. § 103(a) (West 2002); 38 C.F.R. 
§ 3.52 (2008).  

Here the marriage in question occurred over 20 years prior to 
the Veteran's death.  As previously discussed, the separation 
of the parties was due to misconduct of the Veteran, thus 
continuous cohabitation is not required.  There has been no 
claim filed by an earlier spouse of the Veteran, and there is 
no evidence that the appellant was aware of any legal 
impediment to the marriage presented by the possibility that 
the Veteran's first marriage was not legally severed at the 
time of her marriage to the Veteran.  As such, even if the 
appellant's marriage to the Veteran was not valid due to the 
existence of a legal impediment posed by his prior marriage, 
the appellant's marriage to the Veteran is deemed valid for 
the purpose of VA benefits.

In sum, the Veteran in this case had an admitted pattern of 
escaping from his marriages, and on at least one occasion did 
so while foregoing the legal formalities of obtaining a 
divorce.  There is no evidence of any behavior of the 
appellant, before, during or after the marriage in question, 
that would preclude her recognition as the surviving spouse 
of the Veteran.  Therefore, considering all of the evidence 
as a whole, the appellant is entitled to recognition as the 
surviving spouse of the Veteran for purposes of eligibility 
for VA benefits.  


ORDER

Recognition as the surviving spouse of the Veteran for 
purposes of VA benefits is granted.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


